DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, species C in the reply filed on 09/14/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0018844 A1 (Kitajima).
	Kitajima discloses, a printed circuit board (PCB) ([0018]), comprising: a plurality of copper pads ([0016]); a barrier layer disposed on the copper pads, wherein the barrier layer includes one or more nitrogen-containing organic molecules ([0023]) and

a gold layer disposed on the barrier layer ([0043]) [claim 15], wherein the barrier layer comprises substantially a monolayer [claim 19].
	Regarding claim 20, the Examiner note that the limitation “wherein the layer of gold is immersion deposited gold” [claim 20] is a process limitation in a device claim and thus the limitation is only considered to the extent to which said process impacts the structure of the device.
Allowable Subject Matter
Claims 24-37 are allowed.
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 states the limitation “wherein the barrier layer comprises 1,4 diamine butane.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 22 states the limitation “wherein the barrier layer comprises diethylene triamine.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 23 states the limitation “wherein the plurality of copper pads include a plurality of copper grains with grain boundaries disposed between each of the plurality of copper grains, and wherein the barrier layer is disposed within at least a portion of the grain boundaries. This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claims 24-33 state the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932.  The examiner can normally be reached on 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847